Citation Nr: 1029633	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  95-40 602	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for a left wrist 
disability.

6.  Entitlement to service connection for pain in joints other 
than the low back, right leg, right shoulder, feet, and left 
wrist, asserted as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to September 
1993, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from February 13, 1991 to 
March 15, 1991.

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from a June 1994 rating decision issued by 
the Oakland, California, RO (Oakland RO), which, in pertinent 
part, denied the Veteran's claims of entitlement to service 
connection for low back, right shoulder, bilateral foot and left 
wrist disabilities, and painful joints.  The Veteran perfected a 
timely appeal.  The Veteran's claims file was later transferred 
to the Los Angeles, California, RO (Los Angeles RO).

During the course of this appeal, the claims file was transferred 
to the Phoenix, Arizona, RO (Phoenix RO).

In February 2000, November 2003, July 2005, and May 2008, the 
appeal was remanded for further notice and development.

The issue of entitlement to service connection for pain in joints 
other than low back, right leg, right shoulder, feet, and left 
wrist, asserted as due to undiagnosed illness, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Although the Veteran has been variously diagnosed with low 
back disorders; there is no competent medical evidence showing 
that any lumbar spine disorder had its onset in service or within 
one year after his discharge from active duty; the only probative 
medical evidence of record is against the Veteran's claim.

2.  Although the Veteran has been diagnosed with degenerative 
joint disease of the right knee, there is no competent medical 
evidence showing that such disorder had its onset in service or 
within one year after his discharge from active duty; the only 
probative medical evidence of record is against the Veteran's 
claim. 

3.  Although the Veteran has been diagnosed with right shoulder 
impingement and strain, there is no competent medical evidence 
showing that any such disorder had its onset in service; the only 
probative medical evidence of record is against the Veteran's 
claim.

4.  The Veteran has been diagnosed with tinea pedis of both feet, 
which has been linked to service.

5.  The Veteran has been diagnosed with an ununited scophoid 
wrist fracture with potential avascular necrosis of the proximal 
pole; the only probative medical evidence of record is against 
the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a right leg 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

4.  The criteria for service connection for a bilateral foot 
disability, tinea pedis, are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  The criteria for service connection for a left wrist 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Initially, the Board notes that the rating decision on appeal was 
issued prior to the enactment of the VCAA.  Even so, given the 
Board's favorable disposition of the Veteran's claim for service 
connection for a bilateral foot disability, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this issue on appeal have been accomplished.

With regard to the other issues decided herein, collectively, in 
letters dated in March 2001, April 2003, September 2004, April 
2005, and May 2008, the Veteran was provided notice regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The May 2008 letter informed 
the Veteran of how disability ratings and effective dates are 
assigned, if service connection is granted, consistent with the 
holding in Dingess and in compliance with the Board's May 2008 
remand.  In March 2010, VA issued a supplemental statement of the 
case (SSOC) with regard to all of the issues on appeal.  Hence, 
while this notice was provided after the initial rating action on 
appeal, the Veteran is not shown to be prejudiced by the timing 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case (SOC) or an SSOC, is sufficient to cure a 
timing defect).  Thus, any VCAA notice error in regard to the 
issues denied herein is deemed harmless and does not preclude 
appellate consideration of the matters decided on appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, available private and VA treatment records, 
and reports of VA examination reports.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative, on his 
behalf.  The Board acknowledges that the Board's July 2005 remand 
instructed VA to associate a copy of "the transcript of the 
personal hearing conducted on January 9, 2003" and copies of 
Social Security Administration (SSA) records.  First, the alleged 
hearing dated January 9, 2003 refers to an informal hearing 
presentation that was dated that date and already associated with 
the claims file, not an actual personal hearing, therefore there 
is no hearing transcript to obtain.  With regard to SSA records, 
in responses received in October 2005 and July 2006, SSA 
indicated that there was no evidence of disability entitlement or 
an SSA folder.  In response to a March 2006 request for records, 
the Palm Drive Hospital indicated that they kept records for 10 
years only and had no old records, noting that the Veteran was 
last treated in August 1994.  Even so, the claims file contains 
records for treatment provided in October and November 1993.  The 
Board observes that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 
233, 237 (1993).  In November and December 2008, the Veteran was 
re-examined and the December 2008 examiner provided an addendum 
opinion in January 2010.  The AMC issued an SSOC in March 2010.  
Given the foregoing, the Board finds that VA has substantially 
complied with the Board's prior remands.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Under these 
circumstances, the Board concludes that the Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the matters decided herein.

II. Background

Originally, the Veteran's service treatment records reveal that, 
in July 1993, he was seen for complaints of right shoulder pain 
on rotation beginning in May/June of 1993, which went away, but 
he started to have twitching in the right arm after some pain on 
pushups during physical training on July 28, 1993.  The examiner 
noted shoulder pain of two-months' duration with pain increasing 
with physical training and after weapons firing.  The Veteran 
also stated that riding in a military vehicle and holding onto a 
50-caliber weapon caused the shoulder to burn and that lifting 
made his pain worse.  On examination, range of motion of the 
right shoulder was normal with popping in the shoulder during 
testing.  The right shoulder felt warm.  No edema or deformity 
was noted.  He had good distal pulse in the right arm and good 
strength in both arms.  There was anterior shoulder pain and 
point tenderness over the insertion point of the biceps.  Grip 
strength, motor and sensory testing was good.  No scapular 
winging was noted.  The assessment was tendinitis.  On the 
medical history portion of his August 1993 separation examination 
report, the Veteran reported that he had injured his right 
shoulder at the Army's National Training Camp (NTC) and that it 
hurt, when he did pushups or moved it a certain way, and that his 
knees, feet, and back were sore, when he got back from Special 
Forces Assessment and Selection (SFAS) training.  Clinical 
findings were listed as normal for the upper and lower 
extremities including the feet, for his spine, and for his 
neurologic and musculoskeletal systems.

Records from Palm Drive Hospital dated in late 1993 show that, 
following the acute onset of pain in the mid-epigastrium and 
back, the Veteran was seen in the emergency room (ER), and 
treated with Vicodin and discharged.  Later the same day, upon 
return he was admitted and a Graham closure was performed on a 
perforated ulcer.  About three weeks later, the Veteran presented 
at the ER and was admitted for a patch to the Graham closure due 
to a perforated ulcer and discharged five days later.

During December 1993, the Veteran was seen by VA Social Work 
Service and complained of leg pain secondary to a pinched nerve.

January 1994 private chiropractor treatment records show that the 
Veteran was seen on two occasions.  He complained of a constant 
pulling sensation from the right buttocks to the calf with 
occasional right hip pain upon prolonged lifting, but was okay 
with walking.  The Veteran reported low back pain in September 
1993 and demonstrable right hip pain while lifting.  While 
carrying loads in the Army two years ago, the Veteran reported 
that he had an increase in low back pain.  He also complained of 
occasional soreness.  

In a February 1994 statement, the Veteran reported that he went 
to the Palm Drive Hospital for leg pain associated with back 
problem in October 1993; that he was admitted to the Palm Drive 
Hospital for an operation for a perforated ulcer, between October 
and December 1993; and that he was treated by a chiropractor for 
back problems that caused constant pain in his right leg, during 
January and February 1994.

During an early February 1994 VA general medical examination, 
except for low back pain with right leg pain, the Veteran was 
non-specific about any injuries.  He indicated that he had only 
occasional problems with his right shoulder but no specific 
injury.  With regard to his knees, the Veteran complained of pain 
and creaking but no specific injury.  History was suggestive of 
retropatellar pain syndrome.  With regard to his left wrist, the 
Veteran reported intermittent sprain but no current problem.  He 
did not recall any particular problem with his feet.  Physical 
examination later revealed some pes planus (flat feet).  On 
examination, he was noted to be right handed.  Carriage, posture 
and gait were normal.  There was no peripheral edema and distal 
pulses were adequate.  There was no abnormality of the right 
shoulder, which had full range of motion.  There was no external 
abnormality of the knees, which had full range of motion without 
crepitus.  Drawer test was negative.  There was no abnormality of 
the left wrist, which had full range of motion.  Except for loss 
of the longitudinal arch with weightbearing that was indicative 
of pes planus, there was no external abnormality of the feet.  
The diagnoses included intermittent right shoulder pain with 
normal physical examination, consistent with intermittent strain; 
bilateral knee pain with normal physical examination, history was 
consistent with retropatellar pain syndrome; left wrist 
examination was normal with history of intermittent sprain; and 
foot condition referred to pes planus.  

During a contemporaneous February 1994 VA neurological 
examination, the Veteran complained of persistent pain in leg and 
back areas.  In March 1993, the Veteran reported that while 
riding in a jeep over rough ground at high speed, he was jerked 
about while holding onto a machine gun, with resulting pain in 
both elbows and shoulders.  He was advised to avoid pushups.  The 
Veteran indicated the he had recurrent right shoulder pain with 
lifting heavy objects but his right hand was unaffected.  In 
October 1993, at a garage sale, he was lifting a number of boxes 
with tools when he suddenly had a very severe low back pain, 
which took his breath away.  He rode home in his car to lie down 
with Aspirin.  The pain subsided somewhat after two days, but 
then recurred together with pain in the back of the right leg 
from the hip down.  There was no numbness in the leg.  He was 
seen at the Palm Drive Hospital and prescribed Vicodan and rest.  
Right leg pain had increased waking him up at 4 or 5 a.m.  The 
Veteran had been seeing a chiropractor and indicated that x-rays 
revealed "some trouble" at L4 pinching the sciatic nerve.  His 
last treatment was two weeks before, but it did not give much 
relief.  He was taking Ibuprofen, Tylenol and lots of Aspirin.  

On neurological examination, head and neck movements were 
somewhat restricted with turning to the right reduced to 75 
degrees but to the left to 90 degrees.  Hyperextension was fairly 
good.  The upper extremities had good and equal strength, 
proximally and distally.  Biceps, triceps and brachial radialis 
reflexes were 1+ and equal.  No sensory impairment was found.  
Rapidly alternating movements and finger-nose tests were well 
performed.  The lower extremities had good and equal strength, 
proximally and distally.  Knee and ankle jerks were 1+ and equal.  
Heel-knee test and tandem gait were well performed.  No sensory 
impairment was found.  On straight-leg raising, pain was present 
at 45 degrees of hip flexion on the right.  There was no such 
pain on the left.  Lumbosacral flexion revealed pain at 
45 degrees.  X-rays of the lumbar spine showed vertebral bodies 
with normal height, alignment, and normal disc spaces without any 
significant degenerative changes.  The diagnosis was fairly 
marked lumbosacral spondylosis with right root irritation. 

During a late February 1994 VA outpatient visit, the Veteran 
complained of low back pain down to the right leg of five-months' 
duration, noting that he had lifted a heavy object (tool box) 
before and had a long history of intermittent low back pain that 
started when he injured his back while in the Army.  He reported 
being seen by a private doctor and a chiropractor and being told 
that he had scoliosis.  Vicodin was prescribed.  Walking was 
difficult on examination.  He had full range of motion without 
right tenderness or leg pain.  Heel-toe walk was within normal 
limits.  The impression was chronic low back pain for which 
Motrin, bed rest, heat and physical therapy was prescribed.  

In August 1996, the Veteran was treated at High Desert Hospital 
for lower back pain after flinging a backpack over his shoulder.  
On examination, the Veteran had muscle spasms on the left but 
neurological examination was within normal limits.  The 
assessment was muscle spasm, lower back.  

In May and June 1998, the Veteran participated in the SARRTP at 
the Los Angeles VA Medical Center (VAMC).  On admission, the 
Veteran reported elbow, forearm, back and leg pain described as 6 
on a scale of 1 to 10.  His musculoskeletal and neurological 
examinations were within normal limits with no 
edematous/erythematous joints.  

In April 2003, additional service treatment records were 
associated with the claims file.  On the medical history portion 
of his June 1988 enlistment examination report, the examiner 
noted that the Veteran reported that he sprained the muscle of 
his right calf with exercise, when he was 19 years old, and that 
he stayed off of it for two weeks and recovered.  The examiner 
added that the Veteran had no broken bones.  Clinical findings 
for the lower extremities, the feet, and other musculoskeletal 
system, including the spine, were normal.  In December 1989, the 
Veteran was treated for complaints of neck and back injuries of 
12-hours' duration, after lifting a large amount of weight.  The 
assessment was slight muscle strain.  In mid-February 1990, the 
Veteran complained of pain in the middle area of the back that 
got worse during the day.  There was thoracic tenderness on 
lifting and the assessment was thoracic strain.  In May 1990, the 
Veteran was seen for blisters on both feet.  There was no 
infection or rupture noted on examination.  Following complaints 
of left foot pain, the Veteran was diagnosed with a sprained 
ankle in August 1990.  In March 1991, he was treated for 
complaints of left knee pain of two-hours' duration, due to 
injury caused from jumping from a track.  The assessment was soft 
tissue trauma of the left knee.  In mid-February 1992, the 
Veteran complained of lower back pain and pain in both knees, no 
trauma.  The assessment was low back pain secondary to 
strain/sprain.  When seen a week later for continuing complaints 
of low back pain and right knee pain, examination was normal.  
The impression was low back pain (mild strain) and resolving 
right knee strain.  Five days later, when seen for continuing 
complaints of pain in his feet, back and knees following SFAS 
training, he was placed on a 30-day profile.

VA medical records reflect that the Veteran was treated for 
contusions to the fourth and fifth metatarsal heads of his right 
foot when he fell off his mountain bike in May 2003.  When seen 
two months later, the Veteran's extremities had full range of 
motion without swelling, varicosities or edema.  Muscular 
development was normal.  Pulses were full and symmetrical.  
Neurologically, motor and sensory examinations were grossly 
intact.  Coordination was adequate.  Biceps, triceps, patellar, 
and Achilles reflexes were normal and symmetrical.  His gait and 
station were within normal limits.  The Veteran's back had normal 
contour without tenderness.  Range of motion was normal.

A March 2004 VA examination report reflects that the Veteran 
reported having recurrent episodes of lower back pain, while he 
was working with construction, with a lifting injury in 1993 and 
that he was diagnosed with lumbar spondylosis in 1995 and 
performed lighter work, but returned to construction in 1996 
through 1997, when he injured his back and later had a desk job 
and currently worked for VA, where all he did was push papers.  
He complained of occasional pain in the lower back, no radiating 
pain down the lower extremities, but heavy lifting would bother 
his lower back.  There was no numbness or weakness in his feet.  
The Veteran indicated that he occasionally wore a back support.  
With regard to his lower back, the Veteran gave a history of 
thoracic strain in February 1990 and lower back strain in 
February 1992 but no back disabilities from separation in August 
of 1993.  In October 1993, he injured his low back while lifting.  
With regard to his right leg, there was no record of treatment 
for a right leg condition, but in August 1993 he had a history of 
a knee injury in March 1992.  The Veteran was seen with 
complaints of pain in the feet and ankles in February 2002, but 
examination was normal.  He basically was complaining of popping 
in both knees, occasional swelling on exertion without any giving 
way, locking or crepitation of note.  The Veteran also complained 
of right shoulder pain in May 1993, which subsided and recurred 
in July 1993, possibly related to weapons firing.  The assessment 
was tendonitis.  He currently had occasional popping, when he 
moved his shoulder and felt that his shoulder was a bit stiffer 
on the right.  But it was not really that painful.  The Veteran 
stated that he had flat feet, but there was no treatment record 
while in service and no disability noted on separation.  He 
presently denied any problems with his feet, but he did wear arch 
support for his flat feet.   There was no evidence showing a 
chronic left wrist condition related to service.  Nor was there 
any record of treatment for a left wrist condition.  The Veteran 
stated that when he does a lot of pushups, he will develop pain 
on the dorsum of his left wrist, but normally his wrist was not 
painful.  He really had not given symptomatology without 
recurrent swelling, stiffness in multiple joints, other than 
those discussed above.  

On physical examination, his gait was normal and he was able to 
walk on heels and toes.  Both shoulders had range of motion of: 
abduction to 180 degrees, forward flexion to 170 degrees, 
extension and adduction to 40 degrees, and internal and external 
rotation to 80 degrees.  There were no tender areas around the 
shoulder; however, there was snapping in both shoulders.  There 
was no obvious subluxation.  He did have physiological reflexes 
in the upper extremities and normal sensation and strength.  
Tinel signs were negative at the left wrist and elbow.  Left 
wrist range of motion was: dorsiflexion to 80 degrees, palmar 
flexion to 70 degrees, and radial and ulnar deviation to 40 
degrees.  Passive dorsiflexion on the left wrist produced some 
pain on the ulnar aspect of the palmar surface.  The Veteran had 
normal reflexes in the upper extremities.  Examination of the 
back revealed fairly normal posture with slight upper dorsal 
kyphosis.  Range of motion was: flexion to 70 degrees, such that 
his hands reached to the lower shins; extension to 40 degrees; 
deviation to 45 degrees, right and left; and rotation to 60 
degrees, right and left.  Extremes of motion produced pain in the 
lumbosacral area where he was tender.  He had normal reflexes.  
His knees were normal with absent right and reduced left ankle 
reflexes.  Lower extremity sensation was normal.  He had 
excellent strength and good peripheral pulses.  Straight-leg 
raising was to 80 degrees bilaterally without pain on the right, 
but with some pulling in the posterior right thigh.  He had good 
range of motion of both hips.  The right knee range of motion was 
normal to 140 degrees.  The patellar was well located with no 
crepitation or tenderness.  Ligaments were intact.  There was no 
varus/valgus instability.  Drawer, Lachman, pivot shift, and 
McMurray signs were negative.  There was no effusion or joint 
line tenderness.  Both feet were slightly flat as he stood and he 
had range of motion without pain of: dorsiflexion to 30 degrees, 
plantar flexion to 45 degrees, and eversion and inversion to 30 
degrees.  

The examiner stated that the Veteran suffered from the chronic 
lower back pain previously (see diagnosis of spondylosis) and he 
had VA x-rays of his lumbar spine in March 2002, which showed an 
incidental finding of calcification of the abdominal aorta, and 
lumbar lordosis but otherwise was unremarkable other than the low 
lying transitional lumbosacral junction.  The right shoulder and 
right knee had no apparent abnormality other than symptoms of 
snapping.  Both feet were flat and asymptomatic.  The left wrist 
had full range of motion without any diagnosis or disease process 
noted.  The examiner opined that the disease process of the lower 
back, right leg, right shoulder, the feet, and the left wrist 
"is not at least as likely as not attributable to the 
[V]eteran's military service as [s]uch."  In support, the 
examiner noted that there was no real symptomatology noted in his 
service records, other than as noted above.  The examiner added 
that the spondylosis of the lumbar spine was not at least as 
likely than not manifested to a compensable degree within one 
year of the Veteran's separation from military service.  The 
Veteran had had subsequent lifting injuries for the lower back 
pain.  The examiner also indicated that he had not found any 
undiagnosed illness manifested by pain in joints other than those 
listed above.  The examiner's review of the claims file reflected 
that the Veteran was no longer doing heavy lifting, having a very 
sedentary occupation, and his lower back symptomatology was much 
reduced.  The Veteran was on multiple medications for his other 
illnesses, which included depression and anxiety for his joint 
problems.  He used occasional Aspirin.  

In an addendum later the same month, the March 2004 VA examiner 
noted that x-rays of the left wrist revealed a deformity of the 
navicular bone suggesting old fracture nonunion.  X-rays of the 
right knee showed minimal degenerative changes.  While x-rays of 
the right shoulder were normal.

During an April 2007 VA spine examination, the Veteran reported 
that he had had low back pains since opening a Bradley hatch in 
1990; no surgery or hospital stay at that time.  He also had an 
episode of acute back pain in 1993 with no inpatient stay.  The 
Veteran claimed he was diagnosed with right leg sciatica 
associated with low back pain. The examiner indicated that there 
was a history of back strain in 1990, along with a history to 
decreased motion, stiffness, pain and muscle spasms in the lumbar 
and thoracic area that radiated to the right leg.  On 
examination, his gait and posture were normal.  Neurological 
examination was normal.  Range of motion was reduced by 20 
degrees on forward flexion and by 10 degrees each for extension 
and bilateral lateral flexion and rotation due to pain.  April 
2007 x-rays of the lumbar spine revealed mild to moderate L1-L2 
and mild relative L4-L5 disc space narrowing.  Diagnosis was 
lumbar spine strain.

During the foot examination part of the April 2007 examination, 
the Veteran reported feet problems since 1989, which he 
attributed to prolonged road marches, up to 25 miles long.  He 
complained of left foot pain, redness and stiffness when walking 
and right foot pain while standing and walking and redness and 
stiffness when walking.  Flare-ups were caused by running or 
carrying heavy loads and cause increased pain.  No abnormalities 
of the feet were noted.  May 2003 foot x-rays revealed an 
undisplaced fracture of right fourth metatarsal following a 
mountain bike accident.  April 2007 x-rays of the feet showed 
minimal left and moderate right great toe metatarsophalangeal 
(MTP) joint degenerative findings and small calcaneal plantar 
enthesophytes, bilaterally.  The diagnosis was bilateral 
degenerative joint disease of the great toe MTP joints.

During the joint examination part of the April 2007 examination, 
the Veteran stated that his right shoulder problems began in 1990 
and attributed them to carrying heavy loads on long marches.  He 
denied surgery or joint injections, but indicated that he had 
some physical therapy for a few months with some relief.  He 
recounted that he fell and hurt his left wrist about 1989, but 
had no cast or surgery.  Treatment was a wrist splint for a few 
months.  The Veteran complained of pain and stiffness in the left 
wrist and right shoulder.  Flare-ups caused increased pain and he 
could not do gym exercises.  On examination, the Veteran had full 
range of motion of the left wrist and the right shoulder.  April 
2007 x-rays of the left wrist revealed an ununited scophoid wrist 
fracture with potential avascular necrosis of the proximal pole, 
while x-rays of the right shoulder were unremarkable.  March 2004 
x-rays of the right knee revealed a small spur on the anterior 
aspect medial femoral condyle; otherwise unremarkable.  The 
diagnoses included right shoulder strain and ununited scophoid 
wrist fracture with potential avascular necrosis of the proximal 
pole. 

In a June 2007 addendum, after reviewing the claims file and 
medical records, the April 2007 examiner indicated that the 
service treatment records reflect complaints of, and treatment 
for, back injury/pain in December 1989, February 1990, and twice 
in February 1992; the right knee in March 1991, the left knee in 
March 1991 and twice in February 1992; and the left foot in 
August 1990, showing onset during active service.  As for the 
right leg, right shoulder and left wrist, no such documentation 
was found in the claims file.  The examiner added that the lumbar 
spine strain suffered by the Veteran during active service has 
not caused any permanent injury predisposing him to any 
successive injuries post service.

After again reviewing the claims file and medical records, the 
April 2007 VA examiner provided an addendum opinion in October 
2007.  The examiner opined that the Veteran's low back pain 
during service documented in the service treatment records over a 
period of almost three years was a recurring strain, but that 
lumbar spine strain during service had not caused any permanent 
injury, other than attesting for the Veteran's predisposition to 
back strain.  The examiner added that it is not medically 
possible to determine how much of the Veteran's present 
complaints are due to his back strain during service as opposed 
to his post-service injury without resorting to baseless 
speculation.

A November 2008 VA foot examination report reflects that the 
claims file and medical records were reviewed.  The Veteran 
provided a history of itching, burning, and cracking of the 
plantar feet, tinea pedis, with onset in 1990.  On examination, 
the Veteran had dry cracking skin on the plantar surfaces of both 
feet.  The examiner opined that the Veteran's current tinea pedis 
is as least as likely as not caused by or a result of wearing 
combat boots for extended periods of time.

A December 2008 VA joints examination report reflects that the 
claims file was not reviewed.  The Veteran denied any ongoing 
current problem with his feet; therefore a foot examination was 
not done.  He also denied recent right posterior thigh radiation 
and discomfort from the lower back, indicating that there have 
never been any right leg symptoms of a recent nature.  With 
regard to the left wrist, the Veteran denied any specific injury 
to the left wrist, stating that just in doing pushups in the 
military it first began to hurt and, when it became uncomfortable 
he would lose some mobility for a very short period of time and 
then it would become completely asymptomatic.  He could not 
recall any specific medical attention ever given to the left 
wrist.  Currently, he had occasional trouble going through full 
motion and this episode might occur every two or three months 
lasting very temporarily.  For normal daily function, however, he 
denied any incapacitation whatsoever.  Left wrist examination was 
normal.

With regard to the right shoulder, the Veteran reported injuring 
it during a military exercise when he fell on it.  He had no 
specific treatment following this fall but estimates that about 
six months later he developed symptoms that have persisted to the 
present.  His only treatment has been with anti-inflammatory 
Ibuprofen.  He has had only one acute episode that made his 
shoulder worse over the last year or so and that was while using 
a jack hammer, claiming that recent physical therapy seemed to 
aggravate his shoulder pain.  On examination, the Veteran 
complained of soreness during the last 20 degrees of abduction of 
the right shoulder as well as forward raise.  There was 
discomfort noted on palpation over the anteriolateral cuff of the 
shoulder.  He had a mildly positive impingement sign on the right 
shoulder.  

With regard to the lower back, the Veteran reiterated that he 
first hurt it in 1990 trying to open the hatch on a military 
vehicle, noting that he required temporary medical treatment at 
that time but has not had any ongoing treatment.  As he got out 
of the chair in the waiting room and walked down the hall to the 
examining room, no disease or abnormality was noted.  On 
examination, the Veteran could forward flex the thoracolumbar 
spine to 60 degrees.  December 2008 x-rays of the lumbosacral 
spine revealed slight narrowing of the L1-L2 disc space.

The examiner concluded that there was no objective evidence of 
left wrist disease or of right leg problems; that the Veteran 
showed typical symptoms of pericapsulitis or tendinitis of the 
right shoulder; that it is possible that the Veteran's claimed 
fall on the right shoulder during a military exercise 
precipitated some changes in the rotator cuff for which he was 
having symptoms now; that x-rays of the lumbosacral spine 
indicated early degenerative changes; and that it was hard to 
state that any one specific episode in 1990 had caused this 
degeneration, which is most often due to aging.

In a January 2010 addendum, after reviewing the claims file, the 
December 2008 VA examiner noted that the Veteran reported an 
injury to the neck and back secondary to lifting in December 
1989; that he was seen at High Desert Hospital, in August 1996, 
for complaints of low back pain secondary to carrying a heavy 
backpack; and that he was treated by VA in February 1994 for 
complaints of low back pain radiating down the right leg 
secondary to heavy lifting.  

III. Analysis

Service connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are manifested 
to a compensable degree within one year of discharge from active 
duty, shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  The Veteran did not 
serve in combat, so the provisions of 38 U.S.C.A. § 1154 (West 
2002) do not apply.

After a full review of the record, including the medical evidence 
and statements made by the Veteran and others on his behalf, the 
Board finds that service connection for tinea pedis of the feet 
is warranted, while service connection for claimed low back, 
right leg, right shoulder, and left wrist disabilities is not 
warranted.

A.  Low Back Disability

During the pendency of this appeal, the Veteran was diagnosed 
with marked lumbosacral spondylosis with right root irritation in 
February 1994, lumbar lordosis in March 2002, and lumbar spine 
strain and degenerative joint disease in April 2007.  In McClain 
v. Nicholson, 21 Vet. App. 319, 323 (2007), the U. S. Court of 
Appeals for Veterans Claims (Court) held that a Board finding 
that veteran had disability "at some point during the processing 
of his claim," satisfied service connection requirement for 
manifestation of current disability.  Therefore, the Board will 
assume for argument's sake that the Veteran has a low back 
disorder.  Thus, the question now is whether there is sufficient 
evidence of a nexus to service.

Here, the Board acknowledges that, during service, the Veteran 
was treated for: injury to his back, after lifting a large amount 
of weight in December 1989, assessed as slight muscle strain; 
thoracic strain in mid-February 1990; and low back strain/sprain 
in February 1992.  Although the Veteran reported, in the medical 
history portion of his August 1993 separation examination report, 
that his back was sore, clinical findings were listed as normal 
for the spine and lower extremities.  Shortly after discharge, 
the Veteran alleges that he injured his back at a garage sale in 
October 1973 for which he was given Vicodin for low back pain and 
later was seen twice by a chiropractor in January 1994.  He was 
treated by VA for a five-month history of low back pain down into 
the right leg in February 1994.  During a February 1994 VA 
neurological examination, the Veteran reported that non-VA x-rays 
revealed "some trouble" at L4 pinching the sciatic nerve.  
However, VA x-rays of the lumbar spine showed vertebral bodies 
with normal height, alignment, and normal disc spaces without any 
significant degenerative changes.  The diagnosis was fairly 
marked lumbosacral spondylosis with right root irritation.  
Private and VA treatment records show few instances of treatment 
for low back pain.  In August 1996, he was treated for low back 
after slinging a large backpack over his shoulder.  Apparently, 
he returned to construction in 1996 through 1997, when he injured 
his back again and later held a desk job pushing papers.  In 
support of an opinion that the disease process of the lower back 
is not at least as likely as not attributable to the Veteran's 
military service, the March 2004 examiner stated that there was 
no real symptomatology noted in his service treatment records 
other than that noted above.  Moreover, the examiner added that 
the spondylosis of the lumbar spine was not at least as likely 
than not manifested to a compensable degree within one year of 
the Veteran's separation from military service.  In this regard, 
the examiner noted that the Veteran had had subsequent lifting 
injuries for the lower back pain and since he was no longer doing 
heavy lifting, having a very sedentary occupation, his lower back 
symptomatology was much reduced.  The April 2007 VA examiner 
diagnosed the Veteran with lumbar spine strain and noted that the 
strain that the Veteran suffered during service had not caused 
any permanent injury, other than attesting for the Veteran's 
predisposition to back strain.  X-rays showed early degenerative 
changes that the examiner felt was hard to state that any one 
specific episode in 1990 caused this degeneration, which is most 
often due to aging.  

Here, although the Veteran claims chronicity of low back pain, 
the Board does not find his allegations credible.  There are 
extensive periods of time in between treatment for low back 
problems generally related to new injuries such as a lifting 
injury at a garage sale in late 1993, a backpack injury in 1996, 
and a construction injury after 1997.  There were no complaints 
of, or treatment for, low back pain when he was hospitalized for 
the SARRTP in 1998 nor up until March 2004.  Further, it was not 
until the 2007 and 2008 VA examinations, that the Veteran alleged 
that his low back pain was as a result of trying to open a hatch 
on a military vehicle in 1990.  Service treatment records do not 
show treatment for back pain following such an alleged incident.  
Moreover, the Veteran current back problems have been linked to 
post-service injuries and aging.  In the absence of a diagnosis 
of arthritis within one year of the Veteran's separation from 
service and of a probative medical opinion linking any low back 
disability to service, the preponderance of the evidence is 
against the claim and it must be denied. 

B.  Right Leg Disability

During the pendency of the appeal, the Veteran was diagnosed with 
degenerative joint disease of the right knee by March 2004 x-
rays.  Thus, the Board will assume for argument's sake that the 
Veteran has a right knee disorder.  See McClain, 21 Vet. App. at 
323.  However, the preponderance of the evidence fails to show 
that the Veteran had arthritis within one year of the Veteran's 
separation from service, not having been diagnosed by x-rays 
until 2004.  

Although the Veteran complains of recurrent right leg pain 
attributed to sciatica due to low back pain, there are only two 
service treatment records showing treatment of right knee pain in 
February 1992, no trauma.  When last seen in 1992, the Veteran's 
right knee strain was resolving.  Although the Veteran reported, 
in the medical history portion of his August 1993 separation 
examination report, that his knees were sore, clinical findings 
were listed as normal for the spine and lower extremities.  
Shortly after discharge, the Veteran alleges that he injured his 
back at a garage sale in October 1973 for which he was given 
Vicodin for low back pain and later was seen twice by a 
chiropractor in January 1994.  He was treated by VA for a five-
month history of low back pain down into the right leg in 
February 1994.  A February 1994 VA examination of the knees was 
normal.  During a February 1994 VA neurological examination, the 
Veteran reported that non-VA x-rays revealed "some trouble" at 
L4 pinching the sciatic nerve.  However, VA x-rays of the lumbar 
spine showed vertebral bodies with normal height, alignment, and 
normal disc spaces without any significant degenerative changes.  
The diagnosis was fairly marked lumbosacral spondylosis with 
right root irritation.  There were no complaints of, or treatment 
for, low back pain when he was hospitalized for the SARRTP in 
1998 nor up until March 2004, when he was diagnosed with minimal 
degenerative joint disease of the right knee.  In support of an 
opinion that the disease process of the right leg is not at least 
as likely as not attributable to the Veteran's military service, 
the March 2004 examiner stated that there was no real 
symptomatology noted in his service treatment records other than 
that noted above.  Finally, during a December 2008 joints 
examination, the Veteran actually denied recent right posterior 
thigh radiation and discomfort from the lower back, indicating 
that there have never been any right leg symptoms of a recent 
nature.  The December 2008 examiner concluded that there was no 
objective evidence of right leg problems.  In the absence of a 
diagnosis of arthritis within one year of the Veteran's 
separation from service and of a probative medical opinion 
linking any right leg disability to service, the preponderance of 
the evidence is against the claim and it must be denied.

C.  Right Shoulder Disability

During the pendency of the appeal, the Veteran was diagnosed with 
right shoulder impingement and strain.  Thus, the Board will 
assume for argument's sake that the Veteran has a right shoulder 
disorder.  See McClain, 21 Vet. App. at 323.  There is no 
evidence showing that the Veteran has arthritis of the right 
shoulder as x-rays have been unremarkable throughout the appeal 
period.  

Although the Veteran claimed during the April 2007 examination 
that his right shoulder problems began in 1990 and attributes 
them to carrying heavy loads on long marches, service treatment 
records reveal that he was treated in July 1993, for complaints 
of right shoulder pain beginning in May 1993, which went away, 
but began again during physical training at the end of July 1993.  
He claimed at that time that the pain increased with physical 
training, after riding in a military vehicle holding a weapon and 
after weapons firing.  The Veteran was diagnosed with tendinitis.  
Clinical findings were listed as normal for the upper extremities 
on the Veteran's August 1993 separation examination report.  

Contrary to the Veteran's contentions, the evidence fails to show 
that he has had chronic right shoulder problems.  At a February 
1994 examination, the Veteran indicated that he had only 
occasional problems with his right shoulder but no specific 
injury.  Examination was normal.  Similarly, in March 2004, there 
was no apparent abnormality of the right shoulder found on 
examination other than symptoms of snapping.  In support of an 
opinion that the disease process of the right shoulder is not at 
least as likely as not attributable to the Veteran's military 
service, the March 2004 examiner stated that there was no real 
symptomatology noted in his service treatment records other than 
that noted above.  During a December 2008 joints examination, the 
Veteran denied recent right posterior thigh radiation and 
discomfort from the lower back, indicating that there have never 
been any right leg symptoms of a recent nature.  In April 2007 
the Veteran was diagnosed with right shoulder strain, but the 
examiner indicated that a review of the Veteran's service 
treatment records showed no right shoulder injury.  

It was not until the December 2008 examination that the Veteran 
first reported injuring his right shoulder during a military 
exercise when he fell on it and that he had no specific treatment 
following this fall.  He estimates that six months later he 
developed symptoms that have persisted to the present.  The Board 
does not find his allegations credible, as there is nothing in 
the claims file to reflect complaints of or treatment for chronic 
right shoulder problems.  At the December 2008 examination, the 
Veteran admitted that he had an acute episode that made his 
shoulder worse over the last year or so that happened as a result 
of using a jack hammer.  The Veteran showed typical symptoms of 
pericapsulitis or tendinitis of the right shoulder on 
examination.  The examiner stated that it is possible that the 
Veteran's claimed fall on the right shoulder during a military 
exercise precipitated some changes in the rotator cuff for which 
he was having symptoms now.  The Board does not find this opinion 
persuasive.  Service connection may not, however, be based on a 
resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  Medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Any statements of the Veteran that he 
had sustained the claimed disability as a result of an alleged 
in-service injury are not transformed into "competent medical 
evidence" merely because the transcriber of the statements 
happens to be a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The Board notes that as a medical opinion can 
be no better than the facts alleged by the appellant, an opinion 
based on an inaccurate (or, unsubstantiated) factual premise has 
limited, if any, probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Thus, the 
Board finds that the medical opinion of the March 2004 examiner-
which weighs against the claim-is entitled to more weight.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).

Thus, in the absence of a diagnosis of arthritis within one year 
of the Veteran's separation from service and of a probative 
medical opinion linking any right shoulder disability to service, 
the preponderance of the evidence is against the claim and it 
must be denied.

D.  Bilateral Foot Disability  

During the pendency of the appeal, the Veteran has been diagnosed 
with bilateral pes planus and tinea pedis.  During a November 
2008 VA foot examination, the Veteran provided a history of 
itching, burning, and cracking of the plantar feet, tinea pedis, 
with onset in 1990.  On examination, the Veteran had dry cracking 
skin on the plantar surfaces of both feet.  The examiner opined 
that the Veteran's current tinea pedis is as least as likely as 
not caused by or a result of wearing combat boots for extended 
periods of time.  As a lay person, the Veteran is competent to 
report symptoms of itching, burning and cracking of the plantar 
feet and resulting tinea pedis from wearing combat boots.  Such 
symptomatology is consistent with the places, types, and 
circumstances of the Veteran's service.  Therefore, in light of 
the December 2008 examiner's opinion, and resolving all doubt in 
the Veteran's favor, the Board finds that service connection for 
bilateral tinea pedis is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board also notes that the Veteran was diagnosed with pes 
planus, for which he wears arch supports, too.  However, pes 
planus was first noted on examination in February 1994, as 
service treatment records only reflect complaints of and 
treatment for blisters on both feet in May 1990 and for left 
ankle sprain in August 1990.  Although the Veteran reported, in 
the medical history portion of his August 1993 separation 
examination report, that his feet were sore, clinical findings 
were listed as normal for the feet and lower extremities.  During 
the February 1994 examination, the Veteran did not recall any 
particular problem with his feet, although physical examination 
later revealed some pes planus.  At the March 2004 examination, 
the Veteran denied present problems with his feet, even though he 
wore arch supports for his flat feet.  In support of an opinion 
that the disease process of the feet is not at least as likely as 
not attributable to the Veteran's military service, the March 
2004 examiner stated that there was no real symptomatology noted 
in his service treatment records other than that noted above.  No 
abnormalities of the feet were noted on examination in April 
2007.  May 2003 x-rays revealed an undisplaced fracture of the 
right fourth metatarsal following a mountain bike accident.  
April 2007 x-rays of the feet showed minimal left and moderate 
right great toe MTP joint degenerative findings and small 
calcaneal plantar enthesophytes on both feet.  Neither the 
Veteran has, nor has, any physician opined that the Veteran's pes 
planus and degenerative joint disease of the great toe MTP joints 
are related to service.  Thus, in the absence of a diagnosis of 
arthritis within one year of the Veteran's separation from 
service and of a probative medical opinion linking pes planus or 
degenerative joint disease of the great toe MTP joints to 
service, the preponderance of the evidence is against service 
connection for these separate and distinct disorders.

E.  Left Wrist Disability

During the pendency of the appeal, the Veteran has been diagnosed 
with an ununited scophoid wrist fracture with potential avascular 
necrosis of the proximal pole.  There is no evidence showing that 
the Veteran has arthritis of the left wrist.  

Contrary to the Veteran's contentions, the evidence fails to show 
that he has had chronic left wrist problems since his discharge 
from service.  No complaints, or treatment for, the left wrist 
was noted during service.  Clinical findings for the upper 
extremities were normal on the Veteran's August 1993 separation 
examination report.  At a February 1994 examination, the Veteran 
reported intermittent sprain but no current problem.  Left wrist 
examination was normal.  During a March 2004 examination there 
was no evidence showing a chronic left wrist condition related to 
service.  Nor were there any records of treatment for a left 
wrist condition.  The Veteran did report that when he did a lot 
of pushups, he developed pain on the dorsum of his left wrist.  
X-rays of the left wrist revealed a deformity of the navicular 
bone suggesting old fracture nonunion.  In support of an opinion 
that the disease process of the left wrist is not at least as 
likely as not attributable to the Veteran's military service, the 
March 2004 examiner stated that there was no real symptomatology 
noted in his service treatment records other than that noted 
above.  During the April 2007 examination, the Veteran reported 
that he fell and hurt his left wrist about 1989 and treated was a 
wrist splint for a few months.  However, this purported 
fall/injury is not confirmed by his service treatment records.  
He complained of pain and stiffness in the left wrist.  X-rays 
revealed an ununited scophoid wrist fracture with potential 
avascular necrosis of the proximal pole.  The April 2007 examiner 
stated that the Veteran's service treatment records failed to 
reflect complaints of, or treatment for, the left wrist.  At the 
December 2008 examination, the Veteran denied any specific injury 
to the left wrist, stating that just doing pushups in the 
military it first began to hurt and he could not recall any 
specific medical attention ever given to the left wrist.  Left 
wrist examination was normal.  The December 2008 examiner 
concluded that there was no objective evidence of a left wrist 
disease.  In the absence of a diagnosis of arthritis within one 
year of the Veteran's separation from service and of a probative 
medical opinion linking any left wrist disability to service, the 
preponderance of the evidence is against the claim and it must be 
denied.



F.  Other Considerations

In addition to the medical evidence, the Board has considered the 
Veteran's and his representative's assertions of record; however, 
none of this evidence provides a basis for allowance of the 
Veteran's service connection claims being denied.  In this 
regard, the Board notes that the Veteran does not claim that he 
had combat service.  To the extent that they assert that the 
claimed disorders are related to service-the matter on which 
this case turns-the Board points out that matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As they are not shown to be other than laypersons 
without the appropriate medical training and expertise, they are 
not competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

Under these circumstances, the Board finds that the claims for 
service connection for low back, right leg, right shoulder, and 
left wrist disorders must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a right leg disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral foot disability, diagnosed as 
tinea pedis, is granted.

Service connection for a left wrist disability is denied.


REMAND

In its July 2005 and May 2008 remands, the Board instructed VA to 
schedule the Veteran for an appropriate VA examination to 
determine the nature, extent, onset and etiology of his reported 
body aches.  The Board furthermore stated in its instructions 
that the examiner should offer an opinion as to whether it was at 
least as likely as not that any body aches found to be present 
were due to an unknown cause.  The April 2007, November 2008 and 
December 2008 examination reports and addendums lacked any 
opinion as to whether it is at least as likely as not that any 
body aches were found to be present, and, if so, whether any were 
due to an unknown cause.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
physician.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner and 
his or her report should include discussion 
of the Veteran's documented medical history 
and assertions.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should specifically 
answer the following question: Are there 
objective indications of a chronic joint 
pain disability that cannot be attributed 
to any known clinical diagnosis by history, 
physical examination, or laboratory tests?  
A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim remaining on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate SSOC, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


